IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned On Briefs March 11, 2014

                 STATE OF TENNESSEE v. JUSTIN SHELTON

                Appeal from the Circuit Court for Lincoln County
                 No. S0900063      Forest A. Durard, Jr., Judge



              No. M2013-01812-CCA-R3-CD - Filed April 24, 2014


Appellant, Justin Shelton, was indicted by the Lincoln County Grand Jury on two counts of
reckless endangerment and two counts of vandalism. Appellant pled guilty and was
sentenced to two years on each count for a total effective sentence of eight years. The trial
court suspended the sentences and ordered Appellant to probation. Subsequently, a probation
violation warrant was filed which alleged that Appellant had not reported to his probation
officer; failed to pay fines; and failed to provide proof of employment. Petitioner also pled
guilty to another offense. At a hearing, Petitioner pled guilty to the probation violation. The
trial court ordered Appellant to serve the balance of his sentence in incarceration. Appellant
appeals. After a review of the record and authorities, we determine that the trial court did
not abuse its discretion in revoking Appellant’s probation as there was evidence to support
the conclusion of the trial court that a violation of the conditions of probation occurred.
Accordingly, the judgment of the trial court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS,
and N ORMA M CG EE O GLE, JJ., joined.

William J. Harold, Assistant Public Defender, Lewisburg, Tennessee, for the appellant, Justin
Shelton.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Robert J. Carter, District Attorney General; and Ann L. Filer, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                           OPINION

                                     Factual Background

       In August of 2009, Appellant was indicted by the Lincoln County Grand Jury for two
counts of reckless endangerment and two counts of vandalism. Appellant pled guilty to the
offenses in the indictment. As a result, the trial court sentenced Appellant to two years on
each count and ordered the sentences to run consecutively to each other, for a total effective
sentence of eight years. The trial court suspended the sentences and ordered Appellant to
serve his sentence on probation.

        In May of 2011, probation officer Angela Smith filed a probation violation report. In
the report, Ms. Smith alleged that Appellant had failed to provide proof of employment;
failed to pay fees and restitution; and failed to report to his probation officer.

       In May of 2013, Appellant pled guilty to criminal impersonation, a class B
misdemeanor, and was sentenced to thirty days in jail. Based on the arrest, two probation
violation warrants were filed.

        In July of 2013, Appellant pled guilty to the probation violation. At a hearing, the trial
court heard testimony from Appellant. He explained that he was released from jail in 2009,
lived with his parents for about three months, then moved in with a friend. He lived with the
friend for about nine months before becoming homeless for a time. Appellant explained that
he did not “want to be a burden” and “felt . . . out of place.” Appellant explained that he
“gave up” and quit reporting to his probation officer during this time period.

        Appellant then met a woman, Jaclyn Corder. She helped him get his life back on
track. They started dating, and Appellant got a job at a manufacturing plant. He moved in
with Ms. Corder, and the two were engaged to be married. Appellant insisted that throughout
the past few years he had learned the “value of life” and to “never take [anything] for
granted.” Appellant assured the court that he would report, be a good role model and father,
and wanted “another shot.” Appellant acknowledged that he had failed to pay any fines or
restitution and conceded that he was arrested for criminal impersonation in Davidson County.

       Appellant’s mother, Flossie Campbell, also testified. She praised her son, claiming
that he came with her to doctor’s appointments and helped her clean her house. Ms.
Campbell noted that Appellant was “more serious” now than he used to be and was a regular
church attendee.


                                               -2-
      Ms. Corder testified that she and Appellant had been together for “[t]wo years, one
month, and nine days” at the time of the hearing. She explained that Appellant was a good
role model for her children and is “my completion of our family.”


         At the conclusion of the hearing, the trial court noted that Appellant pled guilty but
that “it probably really wouldn’t matter because the evidence certainly preponderates in favor
of the violation.” The trial court pointed out the Appellant failed to help himself and made
“no effort whatsoever to contact the authorities and get this probation situation straightened
out.” The trial court commented that “sometimes [the court] tr[ies] to help people who help
themselves. [Appellant] has not helped himself and has left me with no choice but to commit
him to the Tennessee Department of Corrections.” In other words, the trial court determined
that Appellant violated the terms of his probation and ordered that he serve the balance of
his sentence in incarceration. Appellant appeals.

                                           Analysis

      On appeal, Appellant argues that the trial court abused its discretion and erred in
revoking his probation. The State disagrees.

        A trial court may revoke probation and order the imposition of the original sentence
upon a finding by a preponderance of the evidence that the person has violated a condition
of probation. T.C.A. §§ 40-35-310 & -311. After finding a violation of probation and
determining that probation should be revoked, a trial judge can: (1) order the defendant to
serve the sentence in incarceration; (2) cause execution of the judgment as it was originally
entered; or (3) extend the probationary period for up to two years. See T.C.A. §§ 40-35-
308(c) & -311(e); See also State v. Hunter, 1 S.W.3d 643, 647-48 (Tenn. 1999). The
decision to revoke probation rests within the sound discretion of the trial court. State v.
Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). Revocation of probation and a
community corrections sentence is subject to an abuse of discretion standard of review, rather
than a de novo standard. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). An abuse of
discretion is shown if the record is devoid of substantial evidence to support the conclusion
that a violation of probation has occurred. Id.

       The evidence at the revocation hearing need only show that the trial court exercised
a conscientious and intelligent judgment in making its decision. State v. Leach, 914 S.W.2d
104, 106 (Tenn. Crim. App. 1995). “A trial court abuses its discretion when it applies
incorrect legal standards, reaches an illogical conclusion, bases its ruling on a clearly
erroneous assessment of the proof, or applies reasoning that causes an injustice to the
complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010).


                                              -3-
       We have reviewed the record on appeal and find ample evidence to support the trial
court’s conclusion that a violation of probation occurred. Evidence was presented that
Appellant was convicted of additional charges in Davidson County, failed to make restitution
payments, failed to pay court costs and fines, and failed to report to his probation officer.
Appellant admitted to the violations in his testimony, including the fact that he pled guilty
to new charges in Davidson County. Despite Appellant’s admirable attempts to get his life
on the right track and under control, we conclude that the trial court did not abuse its
discretion in concluding that Appellant violated the terms of his probation and should be
incarcerated.


                                     CONCLUSION

       For the foregoing reasons, the revocation of Appellant’s probation is affirmed.




                                          ___________________________________
                                          JERRY L. SMITH, JUDGE




                                             -4-